     Case 2:20-mj-02910-DUTY Document 21 Filed 07/14/20 Page 1 of 2 Page ID #:216



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    Mack.Jenkins@usdoj.gov
                     Veronica.Dragalin@usdooj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15              Plaintiff,                    [PROPOSED] ORDER CONTINUING
                                              INDICTMENT DATE AND FINDINGS
16                    v.                      REGARDING EXCLUDABLE TIME PERIODS
                                              PURSUANT TO SPEEDY TRIAL ACT
17   JOSE LUIS HUIZAR,

18              Defendant.

19

20         The Court has read and considered the Stipulation Regarding
21   Filing of Information or Indictment Pursuant to the Speedy Trial Act,
22   filed by the parties in this matter.        The Court hereby finds that the
23   Stipulation, which this Court incorporates by reference into this
24   Order, demonstrates facts that support a continuance of the date by
25   which an indictment must be filed in this matter, and provides good
26   cause for a finding of excludable time pursuant to the Speedy Trial
27   Act, 18 U.S.C. § 3161.
28
     Case 2:20-mj-02910-DUTY Document 21 Filed 07/14/20 Page 2 of 2 Page ID #:217



 1         The Court further finds that the ends of justice served by

 2   granting a continuance outweigh the best interest of the public and

 3   the defendant in a filing of an information or indictment within the

 4   period specified in Section 3161(b).

 5         THEREFORE, FOR GOOD CAUSE SHOWN:

 6         1.     The date by which an information or indictment must be

 7   filed is continued from July 23, 2020 to July 31, 2020.

 8         2.     The time period of July 14, 2020 to July 31, 2020,

 9   inclusive, is excluded in computing the time within which an

10   information or indictment must be filed, pursuant to 18 U.S.C.

11   § 3161(h).

12         3.     Nothing in this Order shall preclude a finding that other

13   provisions of the Speedy Trial Act dictate that additional time

14   periods are excluded.     Moreover, the same provisions and/or other

15   provisions of the Speedy Trial Act may in the future authorize the

16   exclusion of additional time periods.

17         IT IS SO ORDERED.

18

19      July 14, 2020
      DATE                                     HONORABLE STEVE KIM
20                                             UNITED STATES MAGISTRATE JUDGE
21

22

23   Presented by:
24
      MACK E. JENKINS
25    VERONICA DRAGALIN
      Assistant United States Attorney
26

27

28

                                           2
